Citation Nr: 0617313	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  04-38 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for benign pleural plaques 
due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel 


INTRODUCTION

The veteran served on active duty from August 1965 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions entered in June and 
August 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, denying the 
veteran's original claim of service connection for benign 
pleural plaques due to asbestos exposure.  Due to the 
veteran's subsequent relocation from Florida to Colorado, his 
claims folder was transferred permanently to the Denver RO in 
September 2005.  

Pursuant to his request, the veteran was afforded a 
videoconference hearing before the undersigned Veterans Law 
Judge in November 2005.  A transcript of that proceeding is 
of record.  


FINDING OF FACT

Benign pleural plaques of the veteran are the result of his 
inservice exposure to asbestos.  


CONCLUSION OF LAW

Bilateral pleural plaques, due to asbestos exposure, were 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000.  To 
implement the provisions of the VCAA, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2005).  The VCAA has been the 
subject of various holdings of Federal courts, including 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  However, as the disposition herein reached is 
favorable to the appellant to the extent indicated, the need 
to discuss VA's efforts to comply with the VCAA and its 
implementing regulations and jurisprudence at this juncture 
is obviated.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires medical evidence of a current 
disability; medical, or in some cases, lay evidence of the 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed inservice 
disease or injury and the current disease or injury.  Hickson 
v. West, 12 Vet.App. 247, 253 (1999).

In this case, there is no question that the veteran has 
benign pleural plaques as a result of asbestos exposure.  
Rather, this case turns on the questions of whether the 
veteran had inservice asbestos exposure and whether that 
exposure led to the onset of his benign pleural plaques.  

The RO by way of its June 2004 rating action noted the 
veteran's assertion that he had been exposed to asbestos 
while performing his inservice duties as a ship fitter 
involved in the removal and replacement of asbestos 
insulation surrounding pipes aboard ship.  The RO also noted 
therein that the veteran had not provided information 
regarding his postservice employment, apparently for use in 
identifying a possible source of postservice asbestos 
exposure.  In his June 2004 decision, the RO's decision 
review officer indicated that a review of "Navy Job Titles 
(Ratings) and Probability of Exposure provided by the 
National Personnel Records Center shows that (SFM) Shipfitter 
(Metal Smith) would have had a minimal probability of 
exposure to asbestos."

However, the reference documents or relevant portions thereof 
which were cited by the decision review officer in his June 
2004 decision are not now contained within the claims folder, 
nor it is evident that they were ever a part thereof.  That 
being the case, those documents or the findings of the 
decision review officer based thereon are not for 
consideration in the context of this case.  What remains is 
the credible and persuasive sworn testimony of the veteran 
that for a period of nearly three years while serving aboard 
three separate Navy vessels he was routinely exposed to 
asbestos insulation around pipes.  His probative hearing 
testimony likewise cures any prior failure on his part to 
respond to questions raised by the RO as to his postservice 
employment in that he fully described at that time the nature 
and duties of all postservice employment, none of which 
entailed any known exposure to asbestos.  In the absence of 
evidence to the contrary, and in view of the persuasive 
nature of the veteran's November 2005 testimony, it is 
reasonable to conclude that the veteran was in fact exposed 
to asbestos in service, but not thereafter in terms of his 
postservice employment or activities.  The record otherwise 
includes medical data and opinion linking the veteran's 
benign pleural plaques to his inservice asbestos exposure.  
On the basis of the foregoing, and with resolution of 
reasonable doubt in favor of the veteran, a grant of service 
connection for benign pleural plaques is in order.  


ORDER

Service connection for benign pleural plaques due to asbestos 
exposure is granted.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


